Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Obviousness-Type Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761(CCPA1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process /file/ efs/quidance/eTD-info-l.jsp.

4.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-13 of co-pending Application 17475367. Although the claims at issue are not identical, they are not patentably distinct from each other.
Present application (17037665)			Application (17475367)
Claim 1 
Claim 1
A fingerprint recognition apparatus, comprising: 
A fingerprint recognition apparatus, comprising: 
a frontplane, comprising an upper substrate, a black matrix layer disposed on the upper substrate, and a color filter layer disposed on the black matrix layer, wherein the black matrix layer comprises a plurality of pixel apertures and a plurality of first apertures;


a frontplane, comprising an upper substrate, a black matrix layer disposed on the upper substrate, and a color filter layer disposed on the black matrix layer, and a plurality of filtering elements, wherein the black matrix layer comprises a plurality of pixel apertures and a plurality of first apertures, and the filtering elements cover the first apertures of the black matrix layer;
a backplane, comprising a lower substrate and a sensor layer comprising a plurality of photo sensing elements, wherein the photo sensing elements are configured to receive reflected lights from an object through the first apertures of the black matrix layer, and areas of the photo sensing elements are overlapped with the first apertures in a longitudinal direction; and
a backplane, comprising a lower substrate and a sensor layer comprising a plurality of photo sensing elements, wherein the photo sensing elements are configured to receive reflected lights from an object through the first apertures and the filtering elements, and areas of the photo sensing elements are overlapped with the first apertures in a longitudinal direction; and

a display medium layer, disposed between the frontplane and the backplane.

As shown in the comparison above, the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Claims 2-13 recite the same or similar limitations as claims 2-8 and 10-13 of Application 17475367, and therefore are rejected. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ling (CN 110426891 A).
	Regarding claim 1, Ling (e.g., Figs. 1-6) discloses a fingerprint recognition apparatus, comprising: 
a frontplane (frontplane 100), comprising an upper substrate (substrate 110 or 140), a black matrix layer (black matrix layer 160/130) disposed on the upper substrate (substrate 110 or 140), and a color filter layer (color filter layer 150) disposed on the black matrix layer (black matrix layer 160/130), wherein the black matrix layer (black matrix layer 160/130) comprises a plurality of pixel apertures (openings corresponding to R, G, and B pixels 11) and a plurality of first apertures (openings 131); 
(backplane 200), comprising a lower substrate (substrate 220) and a sensor layer (sensor layer 210) comprising a plurality of photo sensing elements (photo sensing elements 210), wherein the photo sensing elements (photo sensing elements 210) are configured to receive reflected lights (reflected lights S3 and S4) from an object (finger Fi) through the first apertures (openings 131) of the black matrix layer (black matrix layer 160/130), and areas of the photo sensing elements (photo sensing elements 210) are overlapped with the first apertures (openings 131) in a longitudinal direction; and 
a display medium layer (liquid crystal layer 300), disposed between the frontplane (frontplane 100) and the backplane (backplane 200).

Regarding claim 2, Ling (e.g., Figs. 1-6) discloses the fingerprint recognition apparatus of claim 1, wherein the areas of the photo sensing elements (photo sensing elements 210) are not overlapped with the pixel apertures of the black matrix layer (openings corresponding to R, G, and B pixels 11) in the longitudinal direction.

Regarding claim 13, Ling (e.g., Figs. 1-6) discloses the fingerprint recognition apparatus of claim 1, wherein the backplane comprises a device layer ([0023]; backlight on a back side of the backplane 200) which is different from the sensor layer (photo sensing elements 210).



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 3-4, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as unpatentable over Ling (CN 110426891 A) in view of Higano (US 20220039697 A1).
Regarding claim 3, Ling (e.g., Figs. 1-6) discloses the fingerprint recognition apparatus of claim 2, wherein the backplane (backplane 200) further comprises: a first light shielding layer (light shielding layer 230), comprising a plurality of second apertures (openings 231), wherein the second apertures (openings 231) are configured to collimate the reflected lights from the object (finger Fi). Ling disclose an array substrate 200, but does not expressly disclose a display pixel electrode layer as claimed. However, it is well known that array substrate of a liquid crystal display (LCD) comprises a display pixel electrode layer. As a reference, Higano (e.g., Figs. 1-16) discloses a LCD including an optical fingerprint sensor similar to that disclosed by Ling, wherein an array substrate (Fig. 3; substrate SUB1) comprises a display pixel electrode layer (e.g., Fig. 3; pixel electrode layer PE), and wherein the backplane further comprises: a plurality of photo sensing elements (e.g., Fig. 2; photo sensing elements 6), and a first light shielding layer (e.g., Figs. 2 and 10; light shielding layer 4), comprising a plurality of second (openings 41), wherein the second apertures (openings 41) are configured to collimate the reflected lights from the object (finger Fg), and the first light shielding layer (e.g., Figs. 2 and 10; light shielding layer 43) is one of a plurality of layers between the sensor layer (e.g., Figs. 2 and 3; sensor layer 6) and a display pixel electrode layer (e.g., Figs. 2 and 3; pixel electrode layer PE) of the backplane. Therefore, the combination of Ling and Higano teaches the first light shielding layer is one of a plurality of layers between the sensor layer and a display pixel electrode layer of the backplane. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Higano to the LCD device of Ling or incorporate the teaching from Ling to the LCD device of Higano. The combination/motivation would provide a LCD device integrated with an optical fingerprint sensor.

Regarding claim 4, Ling in view of Higano discloses the fingerprint recognition apparatus of claim 3, Higano (e.g., Figs. 1-16) discloses wherein the first light shielding layer (e.g., Figs. 2, 10 and 14; light shielding layer 4) is disposed between the sensor layer (e.g., Figs. 2, 6, and 14; sensor layer 6) and a bottom conductive layer (e.g., Figs. 2, 6, and 14; conductive layer 67) of the backplane, and there is no other conductive layer positioned between the sensor layer (e.g., Figs. 2, 6, and 14; sensor layer 6) and the bottom conductive layer (e.g., Figs. 2, 6, and 14; conductive layer 67). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Higano to the LCD device of Ling. The combination/motivation would provide a LCD device integrated with an optical fingerprint sensor.

Regarding claim 7, Ling in view of Higano discloses the fingerprint recognition apparatus of claim 3, Higano (e.g., Figs. 1-16) discloses wherein the backplane further comprises: a second light shielding layer (e.g., Figs. 10-11), comprising a plurality of third apertures, wherein the third apertures are configured to collimate the reflected lights from the object (e.g., Figs. 10-11; light shielding structure 4 comprises a plurality of light shielding layers, including a first light shielding layer and a second light shielding layer, each comprising a plurality of openings 41). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Higano to the LCD device of Ling. The combination/motivation would be to provide a multi-layer light shielding structure to improve a light blocking effect and increase a sensitivity and accuracy of a signal detection.

Regarding claim 8, Ling in view of Higano discloses the fingerprint recognition apparatus of claim 3, Ling (e.g., Figs. 1-6) discloses wherein the frontplane (frontplane 100) further comprises: a second light shielding layer (light shielding layer 121), disposed between the upper substrate (substrate 110) and the black matrix layer (black matrix layer 160/130) and comprising a plurality of third apertures (openings 1211), wherein the third apertures (openings 1211) are configured to collimate the reflected lights (reflected lights S3 and S4) from the object (finger Fi).

(e.g., Figs. 1-6) discloses wherein a shape of each of the first apertures (openings 131) is the same as a shape of each of the second apertures (openings 231).

Regarding claim 12, Ling (e.g., Figs. 1-6) discloses the fingerprint recognition apparatus of claim 1, but does not disclose wherein the backplane comprises a device layer which is the same layer as the sensor layer. Higano (e.g., Figs. 1-16) discloses a LCD including an optical fingerprint sensor similar to that disclosed by Ling, wherein the backplane comprises a device layer (e.g., Fig. 7; device layer 7) which is the same layer as the sensor layer (e.g., Fig. 7; sensor layer 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Higano to the LCD device of Ling. The combination/motivation would provide a LCD device integrated with an optical fingerprint sensor moudle.

9.	Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Ling (CN 110426891 A) in view of Higano (US 20220039697 A1) and further in view of Wang (US 20210232841 A1).
Regarding claim 5, Ling in view of Higano discloses the fingerprint recognition apparatus of claim 3, Higano (e.g., Figs. 1-16) discloses wherein the first light shielding layer (e.g., Figs. 2, 10 and 14; light shielding layer 4) is disposed between two of a plurality of conductive layers from a bottom conductive layer (e.g., Figs. 2, 6, and 14; conductive layer 67) to a top conductive layer (e.g., Figs. 2-3 and 14; conductive layer SL) of the backplane, wherein the conductive layers (conductive layers 67 and SL) are disposed between the sensor layer (sensor layer 6) and a common electrode layer (common electrode layer DE). Higano does not discloses and the common electrode layer also serves as a touch sensor layer. However, the claimed feature is well known in a touch display device. As a reference, Wang (e.g., Figs. 5-7) discloses a LCD including an optical fingerprint sensor similar to that disclosed by Ling and Higano, comprising a display pixel electrode layer 1213 and a common electrode layer 1214, wherein the common electrode layer also serves as a touch sensor layer ([0097]-[0098]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wang to the LCD device of Ling in view of Higano. The combination/motivation would provide a touch sensor to a LCD device integrated with an optical fingerprint sensor, which is capable of performing fingerprint sensing in response to a touch detection.

10.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as unpatentable over Ling (CN 110426891 A) in view of Wang (US 20210232841 A1).
Regarding claim 3, Ling (e.g., Figs. 1-6) discloses the fingerprint recognition apparatus of claim 2, wherein the backplane (backplane 200) further comprises: a first light shielding layer (light shielding layer 230), comprising a plurality of second apertures (openings 231), wherein the second apertures (openings 231) are configured to collimate the reflected lights from the object (finger Fi). Ling disclose an array substrate 200, but does not expressly disclose a display pixel electrode layer as claimed. However, it is well known that array substrate of a liquid crystal display (LCD) comprises a display (e.g., Figs. 5-7) discloses a LCD including an optical fingerprint sensor similar to that disclosed by Ling, wherein an array substrate (Fig. 3; substrate SUB1) comprises a display pixel electrode layer (e.g., Fig. 3; pixel electrode layer 1213) and a sensor layer comprising a plurality of photo sensing elements (e.g., Fig. 2; photo sensing elements 102). Therefore, the combination of Ling and Wang teaches the first light shielding layer is one of a plurality of layers between the sensor layer and a display pixel electrode layer of the backplane. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wang on pixel electrodes to the LCD device of Ling or incorporate the teaching from Ling on light shielding structures to the LCD device of Wang. The combination/motivation would provide a LCD device integrated with an optical fingerprint sensor.

Regarding claim 6, Ling in view of Wang discloses the fingerprint recognition apparatus of claim 3, the combination of Ling and Wang teaches discloses wherein the first light shielding layer (Ling; light shielding layer 230) is disposed between a top conductive layer (Wang, Fig. 5; electrode layer 1021) of the backplane and a touch sensor layer (Wang, Fig. 5; touch sensor layer 1214; [0097]-[0098]), and the touch sensor layer also serves as a common electrode layer (common electrode layer 1214; [0097]-[0098]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wang to the LCD device of Ling or incorporate the teaching from Ling to the LCD device of Wang for the same reasons above.

11.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Ling (CN 110426891 A) in view of Liu (CN 110673380 A).
Regarding claim 9, Ling (e.g., Figs. 1-6) discloses the fingerprint recognition apparatus of claim 1, but does not disclose wherein the frontplane further comprises a plurality of filtering elements covering the first apertures of the black matrix layer. However, Liu (e.g., Figs. 2-3 and 10) discloses a LCD including an optical fingerprint sensor similar to that disclosed by Ling, wherein the frontplane further comprises a plurality of filtering elements (filtering elements 15) covering the first apertures (openings 112) of the black matrix layer (black matrix layer 111). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Liu to the LCD device of Ling. The combination/motivation would be to reduced an unwanted background light and increase a sensitivity and accuracy of a light signal detection.

12.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Ling (CN 110426891 A) in view of Yuan (CN 110441944 A).
Regarding claim 10, Ling (e.g., Figs. 1-6) discloses the fingerprint recognition apparatus of claim 1, but does not disclose wherein the frontplane further comprises a plurality of microlens covering the first apertures of the black matrix layer. However, Yuan (e.g., Figs. 1-4) discloses a LCD including an optical fingerprint sensor similar to that disclosed by Ling, wherein the frontplane further comprises a plurality of microlens (Fig. 4; microlens 51) covering the first apertures (openings 41) of the black matrix layer (black matrix layer 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Yuan to the LCD device of Ling. The combination/motivation would be to increase a light collection efficiency and improve a sensitivity and accuracy of a light signal detection.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.